                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

RICKY FELTS,

                    Plaintiff,                         JUDGMENT IN A CIVIL CASE
      v.
                                                           Case No. 17-cv-932-slc
NANCY A. BERRYHILL,
Acting Commissioner of Social Security

                    Defendant.


      This action came for consideration before the court with Magistrate Judge
Stephen L. Crocker presiding. The issues have been considered and a decision has been
rendered.


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant affirming the decision of the defendant Nancy A. Berryhill, Acting

Commissioner of Social Security, and dismissing plaintiff’s appeal.




           s/ V. Olmo, Deputy Clerk                                   10/15/2018
        Peter Oppeneer, Clerk of Court                                   Date
